FILED
                                                                                    Dec 03, 2009
                                                                               LEONARD GREEN, Clerk
                         NOT RECOMMENDED FOR PUBLICATION
                                 File Name: 09a0763n.06

                                          No. 08-5226

                             UNITED STATES COURT OF APPEALS
                                  FOR THE SIXTH CIRCUIT


TERRY D. JONES,                                 )
                                                )
       Defendant-Appellant,                     )
                                                )
v.                                              )    ON APPEAL FROM THE UNITED
                                                )    STATES DISTRICT COURT FOR THE
UNITED STATES OF AMERICA,                       )    EASTERN DISTRICT OF TENNESSEE
                                                )
       Plaintiff-Appellee.                      )


       Before: GILMAN and GRIFFIN, Circuit Judges; and STEEH, District Judge*

       PER CURIAM. Terry Jones appeals the district court’s order denying his motion to

suppress. At issue on appeal is whether there was reasonable suspicion to stop Jones based on

the identification of Jones by Officer Bruce Conkey. The district court overruled appellant’s

objections to Magistrate Judge H. Bruce Guyton’s report and recommendation, which concluded

that Conkey independently identified Jones after receiving a call from a confidential informant,

but that Conkey did not rely on the content of the call other than to “trigger” Conkey’s own

memory. After hearing oral argument and reviewing the record, the parties’ briefs, and the

applicable law, this court determines that no jurisprudential purpose would be served by a panel

opinion and AFFIRMS the district court’s decision on this issue for the reasons well stated by

Magistrate Judge Guyton in his report and recommendation.


       *
          The Honorable George Caram Steeh, United States District Court Judge for the Eastern
District of Michigan, sitting by designation.